Fourth Court of Appeals
                                San Antonio, Texas
                                        July 6, 2018

                                    No. 04-17-00833-CV

                                    Bradford COOPER,
                                         Appellant

                                             v.

 M.N. GUMBERT CORPORATION d/b/a S.O.T. Abrasives & Equipment, Gumbert M.N.
Corporation, S.O.T. Abrasives, S.O.T. Abrasives, a Division of M.N. Gumbert Corporation, and
   Sandpiper of Texas, Abrasives and Equipment, a Division of M.N. Gumbert Corporation,
                                         Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI22048
                       Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER
      The appellees’ motion for leave to file supplement to brief is hereby GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court